Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NATIONWIDE VARIABLE INSURANCE TRUST JPMorgan NVIT Balanced Fund Supplement Dated May 13, 2008 to the Prospectus Dated May 1, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, the third sentence under Principal Strategies on page 3 of the Prospectus has been deleted and is restated as follows: Up to 20% of the Funds net assets may be invested in securities of foreign issuers. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE NPS-BAL-1 5/08
